Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 10/27/2020; claims 81, and 262, are amended.
Information Disclosure Statement
The information disclosure statements submitted on 11-18-2020, and 12-18-2020, have been considered by the office and made of record in the application file.

Allowable Subject Matter
Claim(s) claim(s) 81, 244-259, and 262 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art references Davis (9,953,493), and Saltzstein (US 9,679,310) disclose beacons with unique identifiers and accelerometers used for positional information, however, Davis and Saltzstein do not disclose “the respective activity measurement includes a respective accelerometer data of the respective accelerometer, including a respective movement measurement of the respective POP display and the respective timestamp being when the respective movement measurement of the respective POP display occurred; a plurality of wireless beacons, wherein: a respective wireless beacon is coupled to the respective activity sensor, including the respective accelerometer, and the respective POP display, a respective wireless beacon is associated with a respective unique identifier, the respective wireless beacon transmits a respective plurality of activity data packets of the respective activity sensor, and the 
Therefore independent claims 81, and dependent claim(s) 244-259, and 262 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections – 35 USC § 101 Withdrawn
In view of updated Office guidance, consistent with jettisoning of the 101 rejection as rendered in the Examiner’s Final Action sent on 04-24-2019, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Non-Final Office Action mailed on 06-13-2018, associated with certain methods of organizing human activity associated with determining whether that a product is added or removed from a POP display – however, consistent with the earlier 101 withdrawal on 04-24-2019, the totality of the claims represent a practical application and novel use, or recitation of additional elements of “the respective activity measurement includes a respective accelerometer data of the respective accelerometer, including a respective movement measurement of the respective POP display and the respective timestamp being when the respective movement measurement of the respective POP display occurred; a plurality of wireless beacons, wherein: a respective wireless beacon is coupled to the respective activity sensor, including the respective accelerometer, and the respective POP display, a respective wireless beacon is associated with a respective unique identifier, the respective wireless beacon transmits a respective plurality of activity data packets of the respective activity sensor, and the respective plurality of activity data packets include the respective activity measurement, the respective timestamp, and the respective unique identifier; and a wireless collection device including a processor, a memory coupled to the processor that stores instructions, and a wireless transceiver coupled to the processor, wherein execution of the instructions by the processor configures the wireless data collection device to implement functions to: receive, via the wireless transceiver, the respective plurality of activity data packets from each of the plurality of wireless beacons, analyze a respective activity in the respective vicinity of the respective POP display based on the respective plurality of activity data packets received from the respective wireless beacon based on the respective activity measurement, the respective timestamp, and the respective unique identifier, and in response to receiving the respective accelerometer data, the wireless data collection device analyzes the respective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/



/SABA DAGNEW/Primary Examiner, Art Unit 3682